Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on January 8, 2022 is acknowledged.

Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 



Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ookubo et al. (US 2018/0245028, already cited in IDS dated 06/18/2020), hereinafter “Ookubo.”
	Regarding claims 1-7, Ookubo teaches a water-soluble film which contains a polyvinyl alcohol (PVA) resin (A), and has a complete dissolution time not longer than 150 seconds, preferably 20 to 140 seconds, and is less susceptible to curling to thereby ensure excellent sealability without displacement of seal portions thereof and higher productivity when a package is produced from the water-soluble film (see abstract; paragraph [0001]). The water-soluble film has a water content of 3 to 15 wt. % (see claim 7; paragraph [0021]). The PVA resin (A) includes an anionic group-modified polyvinyl alcohol resin (see paragraph [0020]; claim 6). The water-soluble film is heat treated at high temperature, i.e.,  from 95oC to 135oC to control the dissolution and curling (see paragraphs [0008], [0102]-[0104]), and the resulting PVA film is wound up around a core pipe into a film roll (see paragraph [0117].  Ookubo also teaches a chemical agent package comprising: a package bag formed from the water-soluble film above; and a liquid detergent packaged in the package bag (see claim 9; paragraph [0148]).  While Ookubo is silent as to the ratio (XTD/XMD) of a degree of elongation (XTD) in a transverse direction (TD) of the water-soluble film to a degree of elongation (XMD) in a machine direction (MD) thereof during testing conditions wherein the water-soluble film is floated on a surface of water at 20oC for 60 seconds is from 1.05 to 1.5, it would be inherent for the water-soluble film of Ookubo to exhibit a ratio within those recited because the same water-soluble film comprising the same components, i.e., anionic group modified PVA resin having a water content of 3 to 15 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Ookubo anticipates the claims. 
The applied reference has a common inventor (Takahiro Hiura) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.




Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oda et al. (US 2018/0265656), hereinafter “Oda.”
	Regarding claims 1-7, Oda teaches a water-soluble film which comprises a polyvinyl alcohol (PVA) resin (A), and has a reduced difference in crystallinity between the front and back surfaces thereof and, hence, is less liable to be curled to thereby ensure a higher productivity (see abstract). The water-soluble film has a water content of 3 to 15 wt. % (see claim 5; paragraph [0110]). The PVA resin (A) includes an anionic group-modified polyvinyl alcohol resin (see paragraph [0032]; claim 4). The water-soluble film is heat treated at 95oC to 135oC to improve curl-suppressing effect (see paragraphs [0098]-[0099]), and the resulting PVA film is wound up around a core pipe into a film roll (see paragraph [0114].  Oda also teaches a chemical agent package comprising: a package bag formed from the water-soluble film above; and a liquid detergent packaged in the package bag (see claim 7; paragraph [0145]).  While Oda is silent as to the ratio (XTD/XMD) of a degree of elongation (XTD) in a transverse direction (TD) of the water-soluble film to a degree of elongation (XMD) in a machine direction (MD) thereof during testing conditions wherein the water-soluble film is floated on a surface of water at 20oC for 60 seconds is from 1.05 to 1.5, it would be inherent for the water-soluble film of Oda to exhibit a ratio within those recited because the same water-soluble film comprising the same components, i.e., anionic group modified PVA resin having a water content of 3 to 15 wt.% have been utilized, and the water-soluble film was also subjected to heat treatment and winding step to prevent curling. “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Oda anticipates the claims. 
The applied reference has a common inventor (Takahiro Hiura) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the alternative, claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over Ookubo.
TD/XMD) of a degree of elongation (XTD) in a transverse direction (TD) of the water-soluble film to a degree of elongation (XMD) in a machine direction (MD) thereof during testing conditions wherein the water-soluble film is floated on a surface of water at 20oC for 60 seconds is from 1.05 to 1.5, as recited in claim 1. 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the PVA film of Ookubo to exhibit a ratio within those recited because the same components produced by similar, if not the same, process steps, i.e., high treatment and winding steps, have been utilized, hence would behave similarly.   
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

In the alternative, claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over Oda.
TD/XMD) of a degree of elongation (XTD) in a transverse direction (TD) of the water-soluble film to a degree of elongation (XMD) in a machine direction (MD) thereof during testing conditions wherein the water-soluble film is floated on a surface of water at 20oC for 60 seconds is from 1.05 to 1.5, as recited in claim 1. 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the PVA film of Oda to exhibit a ratio within those recited because the same components produced by similar, if not the same, process steps, i.e., high treatment and winding steps, have been utilized, hence would behave similarly.   
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2016/0102278), hereinafter “Labeque”.
	Regarding claims 1-7, Labeque teaches articles that include water-soluble films and household care composition, where the films include a polyvinyl alcohol (PVOH) resin blend, wherein the PVOH resin blend includes a PVOH copolymer including one or more types of anionic monomer units such as a PVOH terpolymer and a PVOH polymer such as another PVOH anionic copolymer, and wherein the PVOH copolymer and PVOH polymer (i.e.,  anionic group-modified)  are blended in particular proportions and/or selected with regard to various criteria related to physical and chemical film properties, the resulting water-soluble film formed from the PVOH resin blend exhibits substantially improved aqueous dissolution properties, tensile strength properties, and/or tensile modulus properties (see abstract). The water-soluble films are formed by, for example, admixing, co-casting, or welding the first PVOH copolymer and the second PVOH polymer (see paragraph [0065], page 9) followed by thermoforming the film which is heated to a temperature of about 50 to about 150oC (see paragraph [0084], page 10). The water-soluble film can further have a residual moisture content of at least 4 wt (see paragraph [0062]). The article comprising the water-soluble film is in the form of a pouch (i.e., package bag), defining an interior pouch volume comprising the household care composition in the interior pouch volume (see paragraph [0010]), wherein the household care composition includes a liquid light duty detergent composition or a liquid heavy duty detergent composition (see paragraphs [0043], [0082]).  Labeque, however, fails to specifically disclose the ratio (XTD/XMD) of a degree of elongation (XTD) in a transverse direction (TD) of the water-soluble film to a degree of elongation (XMD) in a machine direction (MD) thereof during testing conditions oC for 60 seconds is from 1.05 to 1.5, as recited in claim 1. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the PVOH water-soluble film of Labeque to exhibit a ratio within those recited because the same components produced by similar process steps, have been utilized, hence would behave similarly.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






                                                                           /LORNA M DOUYON/                                                                           Primary Examiner, Art Unit 1761